NO. 07-02-0136-CR
                                NO. 07-02-0137-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL D

                                   JUNE 18, 2002

                        ______________________________


                             TROY WARD, APPELLANT

                                          V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

          FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

     NOS. 99-429700 & 99-430000; HONORABLE CECIL G. PURYEAR, JUDGE

                       _______________________________

Before BOYD, C.J., and QUINN and REAVIS, JJ.


      Following a plea of not guilty in cause number 99-429700, appellant Troy Ward was

convicted by a jury of aggravated assault and punishment was assessed by the court

pursuant to a plea agreement at 20 years confinement.        Appellant plead guilty to

aggravated robbery in cause number 99-430000 and punishment was assessed at 25
years confinement. Both sentences were imposed on April 14, 1999. On March 20, 2002,

appellant filed a pro se notice of appeal seeking permission of the trial court to appeal his

convictions.    Based upon the rationale expressed herein, we dismiss for want of

jurisdiction.


       A defendant must file a written notice of appeal with the trial court clerk within 30

days after the date sentence is imposed. Tex. R. App. P. 25.2 & 26.2(a)(1). The Rules

of Appellate Procedure provide for a 15-day extension in which to file the notice of appeal

if it is accompanied by a motion for extension of time. Tex. R. App. P. 26.3 & 10.5(b)(2).

This Court is without jurisdiction to address the merits of an appeal and can take no action

other than to dismiss the appeal if an appeal is not timely perfected. See Slaton v. State,

981 S.W.2d 208, 210 (Tex.Cr.App. 1998).


       Appellant’s sentences were imposed on April 14, 1999; thus, the deadline for filing

the notices of appeal was May 14, 1999, or 15 days thereafter if accompanied by a

compliant motion for extension of time. A notice of appeal filed approximately 34 months

after the deadline for doing so does not invoke our jurisdiction.


       Accordingly, the purported appeals are dismissed for want of jurisdiction.1



       1
       Appellant may have recourse by filing a post-conviction writ of habeas corpus
returnable to the Court of Criminal Appeals for consideration of an out-of-time appeal.
Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2002).

                                             2
                  Don H. Reavis
                    Justice

Do not publish.




                    3